EXHIBIT 7.01 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, the undersigned agree to the joint filing of a Statement on Schedule 13D (including any and all amendments thereto) with respect to the Common Stock, no par value, of WASTE INDUSTRIES USA, INC. and further agree to the filing of this agreement as an Exhibit thereto.In addition, each party to this Agreement expressly authorizes each other party to this Agreement to file on its behalf any and all amendments to such Statement on Schedule 13D. Dated: November 1, 2007 THE GOLDMAN SACHS GROUP, INC. By: /s/ Yvette Kosic Name: Yvette Kosic Title: Attorney-in-fact GOLDMAN, SACHS & CO. By: /s/ Yvette Kosic Name: Yvette Kosic Title: Attorney-in-fact GS DIRECT, L.L.C. By: /s/ Yvette Kosic Name: Yvette Kosic Title: Attorney-in-fact
